DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 28-29, 57-58, 60-61, and 76-77) in the reply filed on January 4, 2021 is acknowledged.  Applicants previously canceled claims 3-27, 30-56, 59, 62-63, 68, 70, and 75, and now cancel claims 66-67, 69, and 71.  Applicants amend claims 1 and 28-29, and add new claims 78-85, which are grouped with elected Group I.  Claims 64-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.  Claims 1-2, 28-29, 57-58, 60-61, and 76-85 are under examination.

Information Disclosure Statement
The Information Disclosure Statement filed October 23, 20218 has been considered.

Sequence Compliance
 	Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
	The specification contains sequences that require the presence of a sequence identifier at pages 126 (lines 21, 25, and 27), 127 (lines 4, 6, and 9), 131 (line 28), and 132 (lines 5, 6, 13, 14, and 15), and which should be included in the Sequence Listing.  It is not readily apparent if the sequences in these 
 	Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
 	The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At claim 1, line 2, “and” should be deleted.
Appropriate correction is required.

 	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 77 recites “means for administration of the pharmaceutical composition.”  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.,
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 77 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the claimed functions of administering a pharmaceutical composition.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 28-29, 57-58, 60-61, and 76-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. § 112(f)/sixth paragraph:  At claim 77, “means for administration of the pharmaceutical composition.”
See the paragraph bridging pages 140 and 141 of the specification.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures would perform these claimed functions.  Therefore, claim 77 is indefinite, and is rejected under 35 U.S.C. § 112(b)/second paragraph.
At claim 1, lines 6-8, it is not clear if the nucleic acid sequence from a TOP 5’-UTR does not comprise a 5’ TOP motif, or if the TOP 5’-UTR itself from which the nucleic acid sequence is obtained does not comprise a 5’ TOP motif.  Further, it is not clear how much of the nucleic acid sequence from the TOP 5’-UTR is required to be present in the artificial molecule.  The claim encompasses even as low as a single nucleotide from the TOP 5’-UTR.
Claims 2, 28-29, 57-58, 60-61, and 76-85 depend from claim 1, and are therefore included in this rejection.
At claim 28, lines 1-2, it is not clear if the vector includes other molecules in addition to the nucleic acid molecule of claim 1.  It is suggested that “a” be changed to “the.”
Claim 29 depends from claim 28, and is therefore included in this rejection.
At claim 29, it is unclear how the 3’-UTR element can both comprise and consist of a nucleic acid sequence of a human ribosomal protein gene.
At claim 76, lines 1-2, it is not clear if the kit includes other molecules in addition to the nucleic acid molecule of claim 1.  It is suggested that “a” be changed to “the.”
At claim 80, it is not clear how much of the nucleic acid sequences from any of the ribosomal proteins is required to be present in the artificial molecule.  The claim encompasses even as low as a single nucleotide from the ribosomal protein-encoding nucleic acid sequences.

At claim 81, it is not clear how much of the nucleic acid sequence from rpl32 is required to be present in the artificial molecule.  The claim encompasses even as low as a single nucleotide from rpl32-encoding nucleic acid sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 28-29, 57-58, 60-61, and 76-85 are rejected under 35 U.S.C. 103 as being unpatentable over Schlake et al. (9(11) RNA Biology 1319-1330 (October 12, 2012), and cited in the Information Disclosure Statement filed October 23, 2018) in view of Abu Khabar (PCT Patent Application Publication No. WO 2007/068265, published June 21, 2007, and cited in the Information Disclosure Statement filed October 23, 2018) and Mignone et al. (3(3) Genome Biology 1-10 (2002), and cited in the Information Disclosure Statement filed October 23, 2018).
Per claims 1-2 and 76-78, Schlake discloses methods of enhancing and stabilizing translation (i.e., protein production) from mRNA vaccines by including 5’ and 3’ untranslated regions (UTRs) in the mRNA (abstract, page 1320, column 2, third paragraph, and page 1321, column 1, third and fourth full paragraphs).  Schlake discloses inclusion of an open reading frame, which encodes a protein (page 1321, column 2, second full paragraph).  Schlake discloses that the 3’ UTR can be a β-globin UTR (page 1321, column 1, third and fourth full paragraphs).  Schlake discloses that destabilizing sequences, such as AU-rich elements should be avoided (page 1320, column 2, third paragraph).  Regarding claims 76-77, it is noted that Schlake discloses each component of the claimed kit.  Because a kit is merely a collection of parts, Schlake is deemed to disclose a kit comprising the claimed artificial nucleic acid and pharmaceutical composition comprising the nucleic acid.
Per claims 57-58, Schlake discloses protein production of luciferase in human in vitro cell lines, as well as injection into an animal (lymph nodes and intradermal injection) (page 1321, column 2, paragraphs 5-7).  Schlake discloses ex vivo delivery of mRNA vaccines to human cells in a clinical setting (page 1325, column 1, final full paragraph).  
Per claim 79, Schlake further discloses inclusion of a cap (page 1320, column 2, paragraphs 4-6).  Schlake discloses the inclusion of a poly(A) tail to enhance translation initiation (page 1321, column 1, second full paragraph).  
Per claims 82 and 83, Schlake discloses that cationic lipids provide protection for mRNAs used for intradermal and intravenous injection of antigen-encoding mRNA (page 1323, column 1, first full paragraph).

Per claims 60-61 and 85, Schlake discloses that the mRNAs can be used as vaccines and include an adjuvant, and can include sequences encoding a melanoma antigen, which is interpreted as being pharmaceutical composition (page 1323, column 1, second full paragraph, page 1325, column 2, first full paragraph, and paragraph bridging pages 1325 and 1326).  
Schlake fails to disclose or suggest the use of ribosomal protein gene sequences as the 3’ or 5’ UTR.
Per claim 1, Abu Khabar discloses 3’ untranslated regions, which can include a polyadenylation signal, provide for efficient protein expression in mammalian cells (abstract and page 2, final paragraph).  
Per claim 2, Abu Khabar discloses that the 3’ UTRs can be derived from stable mRNAs, such as ribosomal protein genes (page 5, fifth paragraph).  
Per claim 28, Abu Khabar discloses that the artificial nucleic acid can be encoded by a DNA vector (abstract and page 3, lines 4-5).
Per claims 29, 80, and 81, Abu Khabar discloses a variety of ribosomal protein genes that can be employed, including at least L10, L13a, l8, L15, L13, S2, S11, L14, L5, L10a, S5, P1, S16, large P1, S14, S19, L19, L18, S24, L11, S18, S9, S25, L38, L32, and many others (Table 1).
Per claim 1, Mignone discloses that the untranslated regions of mRNAs control translation, degradation, and localization of the nucleic acid, and can include stem-loop structures, upstream elements, internal ribosome entry sites (abstract).  Mignone discloses that the 5’-TOP element is contained in ribosomal proteins (page 6, column 1, first full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Mignone’s 5’-TOP UTR element in the mRNA construct of Schlake and Abu Khabar because, as disclosed by Abu Khabar, ribosomal protein genes are housekeeping genes and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Abu Khabar’s ribosomal protein gene 3’, as well as Mignone’s 5’-UTRs for the 3’ and 5’ UTRs of Schlake because, as disclosed by Abu Khabar, ribosomal protein genes are housekeeping genes and are extremely stable. Thus, substituting Abu Khabar’s ribosomal protein gene 3’ and 5’ UTRs or Mignone’s 5’ TOP-UTR for Schlake’s globin 5’ and 3’ UTRs would result in a more stable mRNA for enhanced, stabilized, and/or prolonged protein production.  Because both Schlake’s, Abu Khabar’s, and Mignone’s 5’ and 3’ UTRs are well known, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting one well known UTR for another.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 28-29, 57-58, 60-61, and 76-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 12-14, 17, and 19-21 of U.S. Patent No. 9,683,233 in view of  Abu Khabar (PCT Patent Application Publication No. WO 2007/068265, published June 21, 2007, and cited in the Information Disclosure Statement filed October 10, 2017) and Mignone et al. (3(3) Genome Biology 1-10 (2002), and cited in the Information Disclosure Statement filed October 23, 2018).
The ‘233 patent claims a method of expressing a polypeptide in a subject by administering  an artificial nucleic acid that includes an open reading frame, a 5’-TOP UTR, and a 3’-UTR albumin to provide a stable mRNA.  The ‘233 patent further claims that the TOP gene can be a ribosomal protein, 
The ‘233 patent fails to disclose or suggest that the 3’-UTR is a UTR from a ribosomal protein gene.
Per claims 1-2, Abu Khabar discloses 3’ untranslated regions, which can include a polyadenylation signal, provide for efficient protein expression in mammalian cells (abstract and page 2, final paragraph).  
Per claim 29, Abu Khabar discloses that the 3’ UTRs can be derived from stable mRNAs, such as ribosomal protein genes (page 5, fifth paragraph).  
Per claims 80-81, Abu Khabar discloses a variety of ribosomal protein genes that can be employed, including at least L10, L13a, l8, L15, L13, S2, S11, L14, L5, L10a, S5, P1, S16, large P1, S14, S19, L19, L18, S24, L11, S18, S9, S25, L38, L32, and many others (Table 1).
Per claim 1, Mignone discloses that the untranslated regions of mRNAs control translation, degradation, and localization of the nucleic acid, and can include stem-loop structures, upstream elements, internal ribosome entry sites (abstract).  Mignone discloses that the 5’-TOP element is contained in ribosomal proteins (page 6, column 1, first full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Abu Khabar’s ribosomal protein gene 3’, as well as 5’-UTRs of Mignone, for the 3’ and 5’ UTRs of the ‘233 patent because, as disclosed by Abu Khabar and Mignone, ribosomal protein genes are housekeeping genes and are extremely stable. Thus, substituting Abu Khabar’s ribosomal protein gene 3’ and Mignone’s 5’ UTRs for the ‘233 patent’s 3’ albumin UTR would result in a more stable mRNA for enhanced, stabilized, and/or prolonged protein production.  Because both the ‘233 patent’s and Abu Khabar’s 5’ and 3’ UTRs and Mignone’s 5’ UTR are well known, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting .

Claims 1-2, 28-29, 57-58, 60-61, and 76-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 12, 14, and 17 of U.S. Patent No. 10,080,809 in view of  Abu Khabar (PCT Patent Application Publication No. WO 2007/068265, published June 21, 2007, and cited in the Information Disclosure Statement filed October 10, 2017) and Mignone et al. (3(3) Genome Biology 1-10 (2002), and cited in the Information Disclosure Statement filed October 23, 2018).
The ‘809 patent claims a method of expressing a polypeptide in a subject by administering  an artificial nucleic acid that includes an open reading frame, a 5’-TOP UTR, and a 3’-UTR albumin to provide a stable mRNA.  The ‘809 patent further claims that the TOP gene can be a ribosomal protein, including RPL32.  The ‘809 patent discloses SEQ ID NO: 1394, which is identical to instant SEQ ID NO: 5.  The ‘809 patent claims that the molecule can be a DNA or an RNA.
The ‘809 patent fails to disclose or suggest that the 3’-UTR is a UTR from a ribosomal protein gene.
Per claims 1-2, Abu Khabar discloses 3’ untranslated regions, which can include a polyadenylation signal, provide for efficient protein expression in mammalian cells (abstract and page 2, final paragraph).  

Per claims 80-81, Abu Khabar discloses a variety of ribosomal protein genes that can be employed, including at least L10, L13a, l8, L15, L13, S2, S11, L14, L5, L10a, S5, P1, S16, large P1, S14, S19, L19, L18, S24, L11, S18, S9, S25, L38, L32, and many others (Table 1).
Per claim 1, Mignone discloses that the untranslated regions of mRNAs control translation, degradation, and localization of the nucleic acid, and can include stem-loop structures, upstream elements, internal ribosome entry sites (abstract).  Mignone discloses that the 5’-TOP element is contained in ribosomal proteins (page 6, column 1, first full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Abu Khabar’s ribosomal protein gene 3’, as well as 5’-UTRs of Mignone, for the 3’ and 5’ UTRs of the ‘809 patent because, as disclosed by Abu Khabar and Mignone, ribosomal protein genes are housekeeping genes and are extremely stable. Thus, substituting Abu Khabar’s ribosomal protein gene 3’ and Mignone’s 5’ UTRs for the ‘809 patent’s 3’ albumin UTR would result in a more stable mRNA for enhanced, stabilized, and/or prolonged protein production.  Because both the ‘809 patent’s and Abu Khabar’s 5’ and 3’ UTRs and Mignone’s 5’ UTR are well known, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting one well known UTR for another.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘809 patent could be used to enhance, stabilize, and/or prolong protein production because the nucleic acid components of the ‘809 patent, Abu Khabar, Mignone, and the instant application are the same, and therefore the result of stabilization, enhancement, and/or prolongation of protein production would be expected to be increased.

Claims 1-2, 28-29, 57-58, 60-61, and 76-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102, 104-109, 111-113, 116, and 119 of copending Application No. 16/920,701 in view of Abu Khabar (PCT Patent Application Publication No. WO 2007/068265, published June 21, 2007, and cited in the Information Disclosure Statement filed October 10, 2017) and Mignone et al. (3(3) Genome Biology 1-10 (2002), and cited in the Information Disclosure Statement filed October 23, 2018).
The ‘701 application claims a method of expressing a polypeptide in a subject by administering  an artificial nucleic acid that includes an open reading frame, a 5’-TOP UTR, and a 3’-UTR albumin to provide a stable mRNA.  The ‘701 application further claims that the TOP gene can be a ribosomal protein, including RPL32.  The ‘701 application claims that the molecule can be a DNA or an RNA.
The ‘701 application fails to disclose or suggest that the 3’-UTR is a UTR from a ribosomal protein gene.
Per claims 1-2, Abu Khabar discloses 3’ untranslated regions, which can include a polyadenylation signal, provide for efficient protein expression in mammalian cells (abstract and page 2, final paragraph).  
Per claim 29, Abu Khabar discloses that the 3’ UTRs can be derived from stable mRNAs, such as ribosomal protein genes (page 5, fifth paragraph).  
Per claims 80-81, Abu Khabar discloses a variety of ribosomal protein genes that can be employed, including at least L10, L13a, l8, L15, L13, S2, S11, L14, L5, L10a, S5, P1, S16, large P1, S14, S19, L19, L18, S24, L11, S18, S9, S25, L38, L32, and many others (Table 1).
Per claim 1, Mignone discloses that the untranslated regions of mRNAs control translation, degradation, and localization of the nucleic acid, and can include stem-loop structures, upstream elements, internal ribosome entry sites (abstract).  Mignone discloses that the 5’-TOP element is contained in ribosomal proteins (page 6, column 1, first full paragraph).
.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636